Exhibit 10.1

 

AGREEMENT AND GENERAL RELEASE

 

This Agreement and General Release (“Agreement”) is entered into as of the
11th day of December, 2013 (the “Effective Date”) by and between Randy Melby
(hereinafter, “Employee”) and BankUnited, N.A. a national banking association
(hereinafter, the “Company”).

 

WHEREAS THE PARTIES RECOGNIZE AND AGREE THAT:

 

a.                                      Employee and the Company have mutually
agreed that Employee shall cease serving as Chief Risk Officer of the Company as
of the Effective Date and shall separate from the Company with Employee’s last
day of employment with the Company being March 31, 2014.

 

b.                                      The Company has agreed to provide
Employee with the payments set forth in this Agreement in consideration of
Employee (i) agreeing to the terms set forth herein and (ii) satisfying all
conditions, covenants and obligations of this Agreement; and

 

c.                                       Employee acknowledges that with the
exception of the obligations to be performed by the Company as specifically set
forth in this Agreement, the Company has satisfied all obligations to Employee
arising out of, or related to, Employee’s employment with Company or separation
from such employment, including, but not limited to paying Employee all monies
owed to Employee.

 

NOW, THEREFORE, it is agreed as follows:

 

1.                                      Recitals. Employee acknowledges and
agrees that the foregoing recitals are true and correct and are expressly
incorporated into this Agreement.

 

2.                                      Consideration to Employee (a) Employee
shall continue to make himself available to the Company through March 31, 2014
for consultation in connection with initiatives upon which he was working and to
assist in the transitioning of his job responsibilities.  In consideration for
the foregoing, the Company will continue to pay Employee his base salary, and
shall continue his employee benefits, all less customary and regular payroll
taxes and deductions.  The foregoing payments and benefits shall be made through
the Company’s regularly scheduled payroll and shall continue through March 31,
2014 at which time they shall forever cease.

 

(b)                                 No earlier than January 1, 2014 and no later
than April 30, 2014, Company shall pay Employee the lump sum of Three Hundred
Twenty-Five Thousand and 00/100 Dollars ($325,000.00) less customary and regular
payroll taxes and deductions, which sum represents additional compensation.  No
other monies or consideration other than that described herein will be provided
or paid by the Company.

 

3.                                      General Release.  Employee, on behalf of
Employee and Employee’s heirs, successors, and assigns, does hereby
unconditionally, knowingly, and voluntarily release and forever discharge the
Company, its parent, subsidiaries, affiliates, and each of their present and
former managers, executives, directors, owners, shareholders, investors,
employees, agents, attorneys, insurers, and operators including in their
individual capacity, and each of their successors and assigns (hereinafter
collectively the “Released Parties”), from any and all known

 

1

--------------------------------------------------------------------------------


 

or unknown claims, demands, actions or causes of action arising on or before the
date of Employee’s execution of this Agreement, including but not limited to any
and all claims whatsoever: (1) pertaining in any way to Employee’s employment at
the Company or with any of the Released Parties or the termination of Employee’s
employment, including, but not limited to any claims under the Americans with
Disabilities Act; the Family and Medical Leave Act; Title VII of the Civil
Rights Act; 42 U.S.C. Section 1981, the Florida Civil Rights Act, Chapter 760;
the Older Workers Benefit Protection Act, the Age Discrimination in Employment
Act, and the Employment Retirement Income Security Act; (2) available under any
federal, state or local laws, statutes, ordinances, regulations, or
constitutions, including, but not limited to, those which pertain to employment,
discrimination, or pay; (3) based on any tort law or theory, including, but not
limited to, claims of negligent supervision, training, or retention, defamation,
alleged fraud and/or inducement including, but not limited to, alleged
inducement to enter into this Agreement; (4) for physical, mental, emotional,
and/or pecuniary injuries, losses or damages of any kind including, but not
limited to, earnings, punitive, liquidated and compensatory damages, attorneys’
fees, costs, and employee or other benefits; (5) arising under any of the
Released Parties’ express or implied contract; (6) for wages, bonuses, benefits,
fringe benefits, vacation pay, or other compensation; and (7) for reinstatement
or future employment with Company or any injunctive relief.  Employee
acknowledges that Company has provided Employee with all leave time requested
and/or required, including under the Family and Medical Leave Act (“FMLA”), has
explained the FMLA in policies and any leave documentation provided to Employee,
and has taken no adverse action whatsoever based on Employee taking or
requesting leave, including under the FMLA.  Employee intends that this
Agreement operate as a waiver of all unknown claims arising on or before the
date of Employee’s execution of this Agreement.  Employee warrants that Employee
is currently unaware of any claim, demand, action, or cause of action against
Company, the Released Parties, or any other person or entity released herein
which have not been released by Employee in this General Release.

 

4.                                      No Undisclosed Filings. Employee
warrants that Employee has not filed any undisclosed lawsuit or initiated or
engaged in any adversarial proceedings against Company or any of the other
Released Parties based upon or related in any way to any act, omission or event
occurring prior to Employee’s execution of this Agreement. Employee further
waives any right to, and agrees not to bring, as a plaintiff or claimant, any
class or collective action claim, or any other representative action, based on
Employee’s employment, treatment, salary, compensation, or remuneration as an
employee with the Company. Rather, to the extent that Employee brings any
employment, compensation, or wage-related claim, Employee agrees to bring the
claim on an individual basis.

 

5.                                      Participation and Cooperation.  Employee
agrees to voluntarily participate and cooperate with Company, if asked, in
investigating, prosecuting, and defending any charges, claims, demands,
liabilities, causes of action, lawsuits, and other proceeding by, against, or
involving Company or the Released Parties in any matter of which Employee has,
should have, or may have, knowledge by virtue of Employee’s relationship and
position with the Company.

 

6.                                      Non-Disparagement and Confidentiality.
Employee agrees not to disparage the Company or any of the Released Parties in
any way, publicly or privately.  Employee further agrees to keep the terms of
this Agreement confidential.  Without the prior written authorization of the
Executive Vice President, Human Resources, Employee shall not disclose the terms
of this Agreement to anyone unless required by law, and even then, Employee
agrees to give the

 

2

--------------------------------------------------------------------------------


 

Company reasonable notice in writing so that it has an opportunity to respond. 
Such notice should be provided to the Executive Vice President, Human Resources
by fax and certified mail, first class, postage prepaid, return receipt
requested.  This Agreement shall not prohibit Employee from making required
confidential disclosures to Employee’s attorney, accountant or to any
governmental taxing authority or other governmental or regulatory authority to
the extent required by law, or discussing the matter with employee’s immediate
family, but the Employee will notify any such persons to whom a permissible
disclosure is made that this Agreement is strictly confidential and not to be
disclosed.  Employee and Company agree that Employee is responsible for ensuring
that any person to whom Employee makes a permissible disclosure maintain
confidentiality.  Employee acknowledges and agrees that the maintenance of the
non-disparagement clause and strict confidentiality of the terms of this
settlement is a material inducement to Company in entering into this Agreement.
Employee shall not responsible or liable for any disclosures made by the Company
of any of the terms of this Agreement.

 

7.                                      Non-Admission of Liability. Employee and
Company acknowledge and agree that this Agreement and the consideration given
hereunder is not to be construed or used as an admission by either Party of any
liability whatsoever, nor shall it be construed or used as an admission of any
act or fact whatsoever.  Liability is herby expressly denied.

 

8.                                      Older Workers Benefit Protection Act. 
In compliance with the Older Workers Benefit Protection Act and the Age
Discrimination in Employment Act, Employee hereby acknowledges that:
(A) Employee fully understands this Agreement; (B) this Agreement specifically
applies to a knowing and voluntary release of any rights or claims Employee may
have against Company under the Federal Age Discrimination in Employment Act of
1967, as amended arising on or before the date the Employee signs this
Agreement; (C) this Agreement does not purport to waive rights or claims that
may arise from acts or events occurring after the date that this Agreement is
executed; (D) the consideration provided for in this Agreement and the
provisions of this paragraph are in addition to that to which Employee is
already entitled; (E) Employee has been advised and encouraged to consult with
an attorney prior to signing this Agreement; (F) Employee has been given a
period of twenty-one (21) days within which to consider whether to sign this
Agreement; (G) this Agreement shall be revocable for the seven (7) day period
following execution of this Agreement by Employee, provided Employee delivers
written notice of such revocation to the Executive Vice President, Human
Resources within the seven (7) day period.  Accordingly, this Agreement shall
not become effective or enforceable until the expiration of this seven (7) day
revocation period.  Should Employee choose to sign this Agreement prior to the
expiration of the twenty-one (21) day period set forth in subparagraph (F),
which is solely the Employee’s choice, Employee acknowledges and agrees that
Employee knowingly and voluntarily has waived the full amount of time the
Company provided within which to consider this Agreement. Employee and the
Company agree that changes to this Agreement, whether material or not material,
will not restart the twenty-one (21) day period.

 

9.                                      Solicitation Covenant

 

(a)                                 Scope of Covenant. Employee agrees that
following his execution of this Agreement and the expiration of the revocation
period set forth in Paragraph 8 hereof, Employee shall not directly or
indirectly, for himself or on behalf of or in conjunction with any other person,
company, institution, partnership, business group, joint venture or other
entity, without the prior written consent of the Company:

 

3

--------------------------------------------------------------------------------


 

(i) until January 1, 2015, directly or indirectly solicit, seek to employ or
seek to retain any person who is at that time an employee of the Company in any
position;

 

(ii) until January 1, 2015, directly or indirectly solicit any prospective
candidate for employment, on Employee’s own behalf or on behalf of any
competitor of the Company, which candidate was either called upon by the Company
or for which the Company made a hiring analysis.

 

(b)                                 Reasonableness. It is agreed by the parties
that the foregoing covenants impose a reasonable restraint on Employee in light
of Employee’s position at the Company, the activities and business of the
Company as of the Effective Date, and the current plans of the Company.

 

(c)                                  Severability. The foregoing covenants are
severable and separable, and the unenforceability of any specific covenant shall
not affect the provisions of any other covenant.  In the event any court of
competent jurisdiction determines that the scope, time or territorial
restrictions set forth herein are unreasonable, then it is the intention of the
parties that such restrictions be enforced to the fullest extent that such court
deems permissible by law, and this Agreement shall thereby be reformed.

 

(d)                                 Enforcement by the Company Not Limited. The
foregoing covenants shall be construed as an agreement independent of any other
provision of this Agreement, and the existence of any claim or cause of action
of Employee against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
these covenants.

 

10.                               Breach. Employee acknowledges and agrees that
in the event of a breach of any provision of this Agreement by Employee, Company
will suffer great and irreparable damages in an amount that will be extremely
difficult to calculate or fix.  Therefore, in such event, Employee agrees to pay
to Company liquidated damages in an amount equal to the aggregate amount of
monies paid to Employee pursuant to this Agreement, not as a punishment, but as
damages suffered. Additionally, Employee further agrees that in the event of any
breach of this Agreement by Employee, Company may be entitled to seek equitable
relief including, without limitation, injunction, court order, specific
performance or other appropriate remedies. Such remedies shall not be deemed to
be exclusive of the remedies available to Company but shall be in addition to
any and other remedies provided hereunder or available to Company, whether at
law or equity, and Employee further agrees to waive any requirement for the
securing or posting of any bond in connection with such remedy.

 

11.                               Governing Law, Prior Agreements, Controlling
Terms, and Other Provisions.  This Agreement is executed by Employee in the
State of Florida and shall be interpreted under the procedural and substantive
laws of Florida existing as of the date of execution.  Except as provided
herein, should any provision of this Agreement be declared or determined to be
unlawful or legally invalid, the validity of the remaining parts, terms, or
provisions shall not be affected thereby and any said illegal or invalid part,
term, or provision shall be deemed not to be a part of this Agreement.  If the
General Release or any part of the General Release is deemed to be invalid, the
parties agree to immediately execute a general release that is not invalid. 
This Agreement sets forth the entire agreement between the Parties hereto
relating to the subject matters herein, and fully supersedes any and all prior
agreements or understandings between the Parties hereto, if any, except for any
loan, stock option, restricted

 

4

--------------------------------------------------------------------------------


 

stock, credit, or mortgage agreements, and except for any prior agreements,
policies, or understandings that impose restrictions or requirements on Employee
including, but not limited to, those relating to confidentiality, trade secrets,
non-competition, non-solicitation, other intellectual property, tuition
reimbursement, or loans.

 

12.                               Counterpart Execution.  This Agreement may be
executed in one or more counterparts, each of which shall constitute an original
and all of which shall constitute one and the same instrument.

 

 

Executed: December 30, 2013

By:

/s/ Randy Melby

 

 

Randy Melby

 

 

 

 

 

Executed: January 2, 2014

BankUnited, N.A.

 

 

 

By:

/s/ Christopher Perry

 

 

Christopher Perry

 

 

 

Executive Vice President

 

 

 

Human Resources

 

 

5

--------------------------------------------------------------------------------